Citation Nr: 1617343	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-06 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for residuals of an acute right knee injury and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2016, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's virtual claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for residuals of an acute right knee injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1981 rating decision, the RO denied the claim for entitlement to service connection for a sprained right knee due to evidence that the Veteran's in-service right injury had resolved.  The Veteran did not appeal.  

2.  In a July 2003 rating decision, the RO denied the claim for entitlement to service connection for residuals of an acute right knee injury due to the lack of submission of new and material evidence.  The Veteran filed an appeal, but later withdrew the appeal.  

3.  In a September 2007 rating decision, the RO denied the claim for entitlement to service connection for residuals of an acute right knee injury due to the lack of submission of new and material evidence.  The Veteran filed an untimely Notice of Disagreement.  

4.  The evidence received since the September 2007 denial was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim of service connection for residuals of an acute right knee injury.  


CONCLUSIONS OF LAW

1.  The May 1981, July 2003 and September 2007 rating decisions are final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The evidence received since the September 2007 rating decision is new and material and the claim for service connection for residuals of an acute right knee injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claim to reopen, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of an acute right knee injury.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.




II.  Application to Reopen Based on New and Material Evidence

The Veteran has an extensive history of claims to reopen.  In February 1981, the Veteran filed his original claim for entitlement to service connection for a sprained right knee.  In a May 1981 rating decision, the RO denied the claim on the basis that the Veteran's right knee injury had resolved.  The Veteran did not appeal the rating decision.  Therefore, the May 1981 rating decision is final.  In April 2003, the Veteran submitted a claim for a residuals acute right knee injury.  In a July 2003 rating decision, the RO denied the claim for a right knee disability on the basis that the Veteran did not submit new and material evidence to reopen.  The Veteran filed a timely Notice of Disagreement (NOD) and substantive appeal.  However, in a May 2005 correspondence, the Veteran requested to withdraw his right knee appeal.  Therefore, the July 2003 rating decision is final.  

In October 2006, the Veteran again submitted a claim to reopen his previously denied right knee claim.  In a September 2007 rating decision, the RO denied the Veteran's claim.  The Veteran did not file a timely NOD.  The Veteran filed the NOD in November 2008 after he stated that he never received a copy of the September 2007 rating decision.  In December 2008, the RO notified the Veteran that his NOD was untimely.  Therefore, the September 2007 rating decision is final. 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

Since the previous denial, the Veteran submitted a statement from Dr. R.T. which stated that it is possible that the Veteran has had chronic knee pain secondary to an old injury that has now been defined by MRI as right medial meniscus tear and quadriceps tendon tear.  As this evidence was not previously reviewed by agency decision makers, it is considered new under 38 C.F.R. § 3.156(a).  

The Board also finds that the evidence is material, as the evidence shows evidence of a right knee disability and a possible nexus to service, the absence of which was the basis for the previous denial.  

Accordingly, the Veteran's claim for service connection for residuals of an acute right knee injury is reopened.  To that extent only, the appeal is allowed.  


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for residuals of an acute right knee injury, having been received, the claim to reopen is granted.  


REMAND

The Veteran was afforded a VA examination in March 2014 where the examiner opined that the Veteran's current right knee condition was less likely than not related to service.  The examiner reasoned that although the Veteran had an in-service right knee injury in 1970, there were no further incidents and he left active service with no other issues.  The examiner acknowledged that the Veteran reported intermittent right knee pain since the 1970 in-service incident.  However, the examiner noted that a 2006 MRI revealed that the Veteran had moderate effusion, lateral plica, PCL partial tear, MMT and quadriceps tendinopathy partial tear.  The examiner stated that the Veteran's lateral plica may be the source of the Veteran's continued pain.  The examiner also classified the plica as a congenital fold or ridge of tissue.  

The Board notes that diseases (but not defects) of congenital, development or familial (hereditary in) origin may be recognized as service-connected if the evidence as a whole establishes that the familial conditions in question were incurred in or aggravated during service within the meaning of VA regulations. VAOPGCPREC 82-90.  In other words, if the evidence as a whole establishes that a disease (but not a defect) of congenital, developmental or familial (hereditary in) origin was first manifested during service, or pre-existed service and progressed at an abnormally high rate during service, then service connection may be granted for such a disease.  See, e.g., VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 1-90 (March 16, 1990).

In turn, defects of congenital, development or familial (hereditary in) origin may not be service-connected, because they are not diseases or injuries under the law.  38 C.F.R. § 3.303(c) (2015).  However, many such defects can be subject to superimposed disease or injury.  If, during service, superimposed disease or injury does occur, service connection may be warranted for the resultant disability. VAOPGCPREC 82-90.

In the above context, VAOPGCPREC 82-90 initially points out that the terms "disease" and "defect" do in fact share many common elements and, as such, are often used interchangeably within the medical community.  However, the opinion went further in its inquiry to parse out the distinctions in the definitions of those terms for the purposes of VA disability claims adjudication.  According to the opinion, a "disease" may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs, and whose etiology, pathology, and prognosis may be known or unknown, which is capable of improving or deteriorating.  In turn, a "defect" is defined as a structural or inherent abnormality or condition, which is more or less stationary in nature, and not considered capable of improving or deteriorating.  VAOPGCPREC 82-90; 55 Fed. Reg. 45711 (1990).

Defects of congenital, development, or familial (hereditary in) origin are normally static conditions which are incapable of improvement or deterioration.  Id.  A disease, on the other hand, even one which is congenital, development, or familial (hereditary in) origin, is usually capable of improvement or deterioration.  Id.  As such, the terms "defect" and "disease" have very specific meanings within the context of VA disability claims adjudication, with the former denoting a nature of being static and the latter denoting a nature of change.

Accordingly, VAOPGCPREC 82-90 and VAOPGCPREC 67-90 make clear that the term "disease" in 38 U.S.C.A. §§ 1110 and 1311, and the term "defect" in 38 C.F.R. § 3.303(c) must be interpreted as being mutually exclusive.  In this function, when considering a condition of congenital, development, or familial (hereditary in) origin, close attention must be paid to whether the condition is properly classified as a "disease process" or is simply a "defect or abnormality."

In this case, the medical evidence of record does not clearly identify whether the Veteran's right knee disability, particularly the lateral plica, is a congenital "disease process," or is a congenital "defect or abnormality" within the definition of those terms as set forth above.  For this reason, the Board finds that a clarification opinion, which takes into consideration the aforementioned distinction between a congenital "disease process" and a congenital "defect or abnormality," is necessary in order to make decision in this case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the March 2014 examiner (or if unavailable, an appropriate medical professional).  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  If the examiner feels that another examination is necessary, another examination should be scheduled.  

For the purposes of this examination, "defects or abnormalities" of congenital, developmental, familial, or hereditary origin are normally static conditions which are incapable of improvement or deterioration. VAOPGCPREC 67-90 (1990).  A "disease process" of congenital, developmental, familial, or hereditary origin is usually capable of improvement or deterioration.  Id.  As such, the terms congenital "defect or abnormality" and congenital "disease process" have very specific meanings, with the former denoting a nature of being static and the latter denoting a nature of change.

The examiner is requested to offer an opinion as to the following:

(a)  Is the Veteran's right knee lateral plica congenital, developmental, familial, or hereditary in origin?

If the answer is "Yes," is the Veteran's right knee lateral plica a "disease process," or is it a "defect or abnormality?"  The examiner is to consider the definitions set forth above, and if deemed warranted may seek guidance from medical text or literature, regarding the proper classification of this condition.

(b)  If the proper classification of the Veteran's right knee lateral plica, is a "defect or abnormality" of congenital, developmental, familial, or hereditary origin, did this condition, which was subject to a November 1970 injury while running a mile in service result in any other condition of the right knee?  If the answer to this question is "Yes," please specify the diagnosis of the resultant condition.

(c)  If the proper classification of the Veteran's right knee lateral plica is a "disease process" of congenital, developmental, familial, or hereditary origin, the examiner is asked to address the following questions:

(i) Did the Veteran's right knee lateral plica, which was not noted upon entry into service, clearly and unmistakably exist prior to the Veteran's entry into military service? 

(ii) If the answer to question (i) is "Yes," was the Veteran's right knee lateral plica clearly and unmistakably NOT aggravated (permanently (chronically) worsened) by service, based on the November 1970 injury during service?  If aggravation of this condition is found to exist, does evidence of record clearly and unmistakably show that such permanent (chronic) worsening of this condition is due to its natural progress?

(iii) If the answer to either (i) or (ii) is "No," assume for the purposes of answering the following question that this condition did not exist prior to service.  Was the Veteran's right knee lateral plica caused by, or is it the result of, the Veteran's November 1970 injury to the right knee?

The examiner's attention is directed to Veteran's statement that he has had intermittent right knee pain since the November 1970 incident and no other reported injuries to the knee.

(d)  In regard to the Veteran's separate diagnosis of osteoarthritis of the left knee, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's osteoarthritis of the left knee began in or is related to active service.

A complete explanation for all opinions is requested.  

2.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then, readjudicate the Veteran's claim after ensuring that any other appropriate development is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


